DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of US Patent No. 10,667,062. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-13 of US Patent No. 10,667,062 disclose every limitation of claims 1-20 in the instant application.

For Example see below:
Instant Application
US Patent No. 10,667,062
1. A hearing aid personalization system for personalizing at least one hearing aid, comprising: a server adapted for managing a database of user accounts for a plurality of 5hearing aid users, wherein the managing of a specific user account for a specific hearing aid user includes storing personal hearing loss information related to a hearing loss of the specific hearing aid user; a programming device configured to receive said personal hearing loss information from said server and to program said at least one hearing aid in accordance 10with said personal hearing loss information for alleviating a hearing loss for the specific hearing aid user, whereby the at least one hearing aid becomes personalized for the specific hearing aid user.
9. A hearing aid delivery system for personalizing one or more hearing aids, comprising: a server managing user accounts for a plurality of hearing aid users, said user accounts including an audiogram reflecting a hearing loss for a hearing aid user; a programming station adapted to receive and program the said one or more hearing aids; and a packaging station in a manufacturing facility for packaging the at least one hearing aid for delivering the at least one personalized hearing aid to the hearing aid user; wherein the programming station is adapted to receive programming instructions from the server for pre-programming the one or more hearing aids by means of the audiogram, whereby the one or more hearing aids become personalized for alleviating the hearing loss of the hearing ad user.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 11,122,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US Patent No. 11,122,375 disclose every limitation of claims 1-20 in the instant application.

For Example see below:

Instant Application
US Patent No. 11,122,375
1. A hearing aid personalization system for personalizing at least one hearing aid, comprising: a server adapted for managing a database of user accounts for a plurality of 5hearing aid users, wherein the managing of a specific user account for a specific hearing aid user includes storing personal hearing loss information related to a hearing loss of the specific hearing aid user; a programming device configured to receive said personal hearing loss information from said server and to program said at least one hearing aid in accordance 10with said personal hearing loss information for alleviating a hearing loss for the specific hearing aid user, whereby the at least one hearing aid becomes personalized for the specific hearing aid user.
1. A hearing aid personalization system for personalizing at least one hearing aid, comprising: a server adapted for managing a database of user accounts for a plurality of hearing aid users, wherein the managing of a specific user account for a specific hearing aid user includes storing personal hearing loss information related to a hearing loss of the specific hearing aid user; and a programming device configured to receive said personal hearing loss information from said server and to program said at least one hearing aid in accordance with said personal hearing loss information for alleviating a hearing loss for the specific hearing aid user, whereby the at least one hearing aid becomes personalized for the specific hearing aid user; wherein said programming device is configured to program said at least one hearing aid prior to delivery of said at least one hearing aid to the specific hearing aid user.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 2014/0334629) herein Andersen.

Regarding claim 1, Andersen discloses hearing aid personalization system for personalizing at least one hearing aid (hearing aid personalization system of Figs. 1-3 for personalizing at least one hearing aid, [Abstract]), comprising: a server adapted for managing a database of user accounts for a plurality of 5hearing aid users (control server 103 manages a hearing aid user database server 104 which has a database of user accounts for a plurality of hearing aid users, [0032], [0034], [0039], Figs. 1-3), wherein the managing of a specific user account for a specific hearing aid user includes storing personal hearing loss information related to a hearing loss of the specific hearing aid user (control server comprises a look-up database holding personal hearing loss information related to a hearing loss of a specific client, [0019], [0032], [0034], [0039]); a programming device configured to receive said personal hearing loss information from said server and to program said at least one hearing aid in accordance 10with said personal hearing loss information for alleviating a hearing loss for the specific hearing aid user, whereby the at least one hearing aid becomes personalized for the specific hearing aid user (programming device (hearing aid fitting programming devices 201 or 302) receives personal hearing loss information from control server 103/ user database server 104 to program the hearing aid 110 in accordance with said personal hearing loss information for alleviating a hearing loss for the specific hearing aid user, so that the hearing aid becomes personalize for the specific hearing aid user, Figs. 1-3, [0038], [0039], [0046], [0052], [0056]).  

Regarding claim 5, Andersen discloses wherein said personal hearing loss 25information comprises at least one of an audiogram for the specific hearing aid user or22 personal hearing aid settings determined in dependence on said audiogram and loadable into said hearing aid for alleviating said hearing loss (personal hearing loss information is based on a prescription based on an audiogram of a hearing aid user, said prescription loadable into the hearing aid to alleviate a hearing loss, [0004]).  

Regarding claim 6, Andersen discloses wherein said programming device includes a 5gateway at a location of said user for transferring personal hearing aid settings from said server to said hearing aid (programming device allows for transferring of personal hearing aid settings from a server to hearing aid, Figs. 1-3, [0019] [0038], [0039], [0046], [0052], [0056], [0058]).  

Regarding claim 7, Andersen discloses wherein programming equipment for, during fine tuning in consultation between the hearing aid user and a hearing healthcare 10professional, can be connected to the hearing aid (external devices allow fine tunning consultation between the hearing aid user and the hearing aid fitter (interpreted to be hearing healthcare professional, Figs. 1-3, [0019] [0038], [0039], [0046], [0052], [0056], [0058]); whereby the hearing healthcare professional connects his fine tuning equipment to the at least one personalized hearing aid, and carries out the fine tuning of the at least one personalized hearing aid in dialogue with the hearing aid user (hearing aid fitter connects his fine tuning equipment to at the personalize hearing aid and carries out fine tuning in dialogue with the user, Figs. 1-3, [0019] [0038], [0039], [0046], [0052], [0056], [0058]).  
15

Regarding claim 8, Andersen discloses wherein the programming equipment is connectable to the at least one personalized hearing aid via a short range wireless connection for fine tuning the at least one personalized hearing aid in a face-to-face session (programming equipment is connectable to the hearing aid via a short range wireless connection (wireless access point of the user client and hearing aid not requiring a modem, interpreted to meet a short range wireless connection, Figs. 1-3, [0038], [0039], [0046], [0056]-[0058]).  
20

Regarding claim 9, Andersen discloses wherein an Internet enabled personal communication device and the at least one hearing aid are provided with respective transceivers for establishing a wireless connection, whereby the personal communication device becomes a gateway for the at least one hearing aid to the Internet (user can use smart phone or tablet PC as the user client 301 to connect to the server via internet whereby the smart phone or tablet PC becomes a gateway for the hearing aid to the internet, Figs. 1-3, [0038], [0039], [0046], [0056]-[0058]); and wherein the programming device is an Internet enabled computer from which the hearing healthcare 25professional sets up the remote consultation with the hearing aid user and carries out the23 fine tuning of the at least one personalized hearing aid by using the personal communication device as a gateway (programming device of the hearing aid fitter (interpreted to meet hearing healthcare professional) sets up the remote consultation for carrying out fine tuning of the personalized hearing aid via the personal communication device 301, Figs. 1-3, [0038], [0039], [0046], [0056]-[0058]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2014/0334629) herein Andersen.

Regarding claim 10, while Andersen does not specifically teach wherein said audiogram for each respective 5hearing aid user is derived at a location remote from said facility, it is well known in the art to perform audiograms separate from fitting and manufacturing facilities. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the audiograms for each respective hearing aid user of Andersen to be derived at a location remote from said facility in order to assess various user hearing losses via well known conventional practices that allow a user various options without being limited to a particular facility.  The Examiner takes Official Notice.  

Allowable Subject Matter
Claims 2-4 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651